DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saso et al. US 2018/0061159.

In regarding to claim 1: Saso teaches:
1. A video surveillance apparatus comprising: 
a camera;
Saso, Fig. 1 see multiple cameras 

a person-to-person distance calculation unit configured to calculate a value of a person-to-person distance, which is a value of a distance between two persons, in an image captured by the camera; 
The suspicious person report system according to the item 1, further including a third camera that acquires third image data including an image of the person in the third region, wherein [0062] when detecting, in the second image data, a person approaching the person presumed as the suspicious person within a first distance, the monitoring unit presumes that the approaching person is a related suspicious person, checks the third image data with the second image data including an image of the person presumed as the related suspicious person and determines that the person presumed as the related suspicious person enters the third region when the third image data includes an image of the person presumed as the related suspicious person, and [0063] when the monitoring unit determines that the person presumed as the related suspicious person enters the third region, the warning unit emits a warning.
Saso, 0061-0063, emphasis added


and a proximity event generation unit configured to transmit a proximity event when the calculated value of the person-to-person distance is less than or equal to a reference value.
detecting, in the second image data, a person approaching the person presumed as the suspicious person within a first distance, the monitoring unit presumes that the approaching person is a related suspicious person, checks the third image data with the second image data including an image of the person presumed as the related suspicious person and determines that the person presumed as the related suspicious person enters the third region when the third image data includes an image of the person presumed as the related suspicious person, and [0063] when the monitoring unit determines that the person presumed as the related suspicious person enters the third region, the warning unit emits a warning.
Saso, 0061-0063, emphasis added

Claim 11 list all similar elements of claim 1, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 11.

Allowable Subject Matter
Claims 2-10 and 12-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481